Citation Nr: 0634391	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for Meniere's syndrome, 
claimed as secondary to service-connected hearing loss and/or 
tinnitus.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2004. 

Service connection for dizziness was previously denied by the 
RO in a July 1990 rating decision.  However, because the 
current claim is for Meniere's syndrome, of which dizziness 
is one symptom, the Board finds that the current claim is a 
new claim, and, thus, the provisions pertaining to finality 
of prior decisions are not for application.

In a statement received in February 2005, the veteran stated 
that he developed high blood pressure and sustained a foot 
injury in service.  These informal claims are REFERRED to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further action is required to satisfy 
the VA's duties to notify and assist the veteran in the 
development of his claim mandated by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran's August 2004 claim for service connection for 
Meniere's syndrome was accompanied by an August 2004 report 
of an examination by T. Nabity, M.D.  As this examination 
report did not provide a sufficient basis for the grant of 
service connection, he was scheduled for a VA examination, 
for which he failed to report.  He stated he was unable to 
attend due to a concurrent hospitalization in another VA 
medical center.  Through his representative, he stated that 
he would only be willing to report for an examination if he 
was given reasons and bases as to why the August 2004 
examination was inadequate.  

The examination report from Dr. Nabity is inadequate in part 
because of the speculative conclusion.  The "preliminary 
diagnosis" was that he had Meniere's syndrome, which "may 
be" related to acoustic noise trauma.  This is not 
sufficient to raise a reasonable doubt.  See, e.g., Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the appellant may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  Additionally, the examination report 
did not contain any positive findings identified by the 
examiner as supportive of a diagnosis of Meniere's syndrome.  
To the extent that the veteran's history was relied upon, the 
Board finds that the reported history of dizziness episodes 
approximately four days per week, sufficient to disrupt his 
normal function, lasting from 20 to 120 minutes, associated 
with worsening tinnitus, diminished hearing, pressure 
sensation in the ears and head, and nausea, is not credible.  
The presence of symptoms of this frequency and severity is 
inconsistent with the absence of any mention of these 
symptoms by the veteran in the course of a thorough VA 
evaluation of multiple medical complaints dated July 23, 
2004, three weeks before Dr. Nabity's examination.  Moreover, 
there are no pertinent complaints noted in VA follow-up 
records dated in October 2004.  

Further, Dr. Nabity's examination report does not indicate 
that a review of the veteran's claims file was undertaken.  
While the majority of the veteran's service medical records 
are unavailable, the separation examination report is of 
record, and does not show any pertinent complaints or 
abnormal findings.  Subsequent to service, a statement from 
the veteran's wife dated in May 1989 indicates that the 
veteran had episodes of dizziness at the time of their 
marriage in 1954.  However, the medical evidence currently of 
record shows that the veteran has had intermittent complaints 
of dizziness since 1987, with records in September 1989 
noting a history of onset of dizziness two years earlier, 
felt possibly secondary to an inner ear problem.  The records 
show that from time to time, he has been noted to be taking 
Meclizine for the symptom.  At other times, his dizziness 
appeared to be associated with conditions such as a treadmill 
test, or a medication side effect.  However, it does not 
appear that all of the potentially relevant records are on 
file.  In view of these factors, additional records must be 
obtain, and, since the claim cannot be allowed on the basis 
of the evidence of record, an examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to identify all 
treatment providers who have evaluated or 
treated him for Meniere's syndrome.  
Obtain the records of any for which he 
provides sufficient identification and 
authorization.  

2.  Obtain all VA medical records dated 
before August 1991, in particular, any ENT 
clinic records or other records which show 
complaints or evaluation of dizziness.  In 
addition, obtain all VA medical records 
showing complaints or evaluation of 
dizziness dated from March 1992 to April 
1997, and from August 2004 to the present.  
Associate all of these records with the 
claims file.

3.  After obtaining the above VA medical 
records, to the extent available, schedule 
the veteran for a VA examination by an 
appropriate specialist, at the Grand 
Island VAMC, if feasible, to determine 
whether he currently has Meniere's 
syndrome, and if so, whether the syndrome 
is etiologically related to service, or to 
service-connected hearing loss and/or 
tinnitus.  The entire claims folder and a 
copy of this REMAND should be made 
available to the physician prior to the 
examination.  All examination findings 
should be reported in detail, and the 
significance of relevant findings to a 
diagnosis of Meniere's syndrome explained.  
The physician should review the evidence 
of record, and obtain any other tests 
necessary to render the requested 
opinions.  The opinion should explain the 
rationale of the conclusions reached.  

In would be helpful if the physician would 
use the following language in his or her 
ultimate conclusions as to service 
relationship in the opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

4.  Thereafter, readjudicate the claim for 
service connection for Meniere's syndrome.  
If the decision is less than a full grant 
of the benefit sought, furnish the veteran 
and his representative with a supplemental 
statement of the case, and provide them an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, his 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



